Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 18, 2014

                                       No. 04-14-00108-CV

          IN THE INTEREST OF N.I.V.S. AND M.C.V.S., MINOR CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-20008
                         Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
        The clerk’s record was due June 11, 2014, but was not filed. On June 16, 2014, the clerk
filed a notification of late record stating the clerk’s record was not filed because appellant has not
paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not
entitled to the record without paying the fee.

        We order appellant Dino Villarreal to provide written proof to this court on or before
June 30, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court